DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-4 have been canceled. Claims 5-7 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
Applicant argues, “Applicants respectfully note that KASHIWABARA includes an elastically- deformable projection that is received in an insertion hole of the cap 81. As such, Applicants respectfully submit KASHIWABARA is specifically designed so that the cap 81 can easily be removed, for example, to access or replace the pipe 48. As such, Applicants respectfully submit it would not have been obvious to modify KASHIWABARA such that the cap 81 is permanently attached to the resin cover member 62.”
Examiner respectfully disagrees. The rejection relies on Kashiwabara to teach a PCV valve coupled to an engine with a coupling structure. The coupling structure includes a cap that has hooks to assemble the component (described in greater detail in Para. 0062). The prior art disclosure does not suggest that the cap is removable nor does it imply such a feature is critical. The feature is simply a means of attachment and therefore the substitution of one known element (engagement portions as shown in Kashiwabara) for another (heat staking as shown in Pitcel) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the engagement portions would have yielded predictable results, namely, a secure connection of the components in Kashiwabara. (MPEP 2143 (I)(B))
Applicant also argues, “the structure of the cap 81 of KASHIWABARA includes the stopper 81c (used to retain the pipe 48 in proper orientation) projecting inwardly from the circular plate 81a of the cap 81. The attachment structure of the cap 81 includes the insertion holes for receiving projections 78b. In view of the above, Applicants respectfully submit that the location of the attachment structure of the lid would preclude a heat staking attachment process. For example, at least due to the surrounding structure of the resin housing 62, Applicants respectfully submit that the location of the attachment structure of the lid would preclude a heat staking attachment process.
Examiner respectfully disagrees. As stated even by Kashiwabara (Paras. 0082-0083) the embodiments are merely exemplary and therefore a person having ordinary skill in the art would recognize how to modify the structure of Kashiwabara from a hook attachment means to enable a heat staking process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara et al. (US 2019/0017420 A1) hereinafter Kashiwabara in view of Pitcel et al. (US 2018/0252191 A1) hereinafter Pitcel.
Claim 3:
Kashiwabara discloses a PCV valve coupling structure (77, 78, 81) employed in a PCV valve (44) used to adjust a gas flow area of a blow-by gas passage through which blow-by gas in an internal combustion engine flows (Paras. 0039-0040) to an intake system of the internal combustion engine (21), the PCV valve coupling structure coupling the PCV valve (44) to the internal combustion engine (Para. 0045), the PCV valve coupling structure comprising a coupling member (81) that is separate from the PCV valve (44) and used to couple the PCV valve to the internal combustion engine (Para. 0062) wherein the PCV valve includes a protrusion configured to be connected to a hose (48b; Para. 0062), the protrusion includes a hole configured to communicate with an inside of the hose (central portion of pipe 48), the coupling member includes a through-hole (81d), and the coupling member (81) is used to couple the PCV valve (44) to the internal combustion engine (Para. 0045) with the protrusion of the PCV valve (48b) extending through the through-hole (81d).
Kashiwabara doesn’t explicitly disclose coupling in a non-removable manner.
However, Pitcel does disclose coupling in a non-removable manner (Para. 0052; heat stakes in place of the fasteners shown in Fig. 1 used to attach the end cap 30 to the housing 20; holes in the end cap are analogous to a fixation hole).
Kashiwabara discloses a prior art PCV valve coupling structure having all the recited structure, but which differs from the claimed device in that the reference does not explicitly disclose that PCV valve is coupled in a non-removable manner just that the structure uses an engagement portion for attachment.
 
Pitcel discloses a prior art cover and housing which may be attached to one another through several means, specifically heat staking.  
 The substitution of one known element (engagement portions as shown in Kashiwabara) for another (heat staking as shown in Pitcel) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the engagement portions would have yielded predictable results, namely, a secure connection of the components in Kashiwabara. (MPEP 2143 (I)(B))
Claim 4:
Kashiwabara and Pitcel, as shown in the rejection above, disclose all the limitations of claim 3. 
Kashiwabara also discloses wherein the PCV valve includes a flow rate adjustment unit (46) configured to adjust the gas flow area of the blow-by gas passage (Paras. 0063-0065), and the coupling member (81) is used to couple the flow rate adjustment unit to the internal combustion engine (valve body is a part of the PCV valve 44 which is connected to the engine as disclosed above).
Kashiwabara doesn’t explicitly disclose coupling in a non-removable manner.
However, Pitcel does disclose coupling in a non-removable manner (Para. 0052; heat stakes in place of the fasteners shown in Fig. 1 used to attach the end cap 30 to the housing 20; holes in the end cap are analogous to a fixation hole).
Claim 5:
Kashiwabara discloses a PCV valve coupling structure (77, 78, 81) employed in a PCV valve (44) used to adjust a gas flow area of a blow-by gas passage through which blow-by gas in an internal combustion engine flows (46, Paras. 0063-0065) to an intake system of the internal combustion engine (21), the PCV valve coupling structure coupling the PCV valve (44) to the internal combustion engine (Para. 0045),
	Kashiwabara doesn’t explicitly disclose wherein the coupling member includes a fixation hole, and the coupling member is attached to the internal combustion engine by a plastically deformed deformation part protruding from the internal combustion engine and extending through the fixation hole so that the coupling member couples the PCV valve to the internal combustion engine in the non-removable manner. (Para. 0052; heat stakes in place of the fasteners shown in Fig. 1 used to attach the end cap 30 to the housing 20; holes in the end cap are analogous to a fixation hole)
	Kashiwabara discloses a prior art PCV valve coupling structure having all the recited structure, but which differs from the claimed device in that the reference does not explicitly disclose that PCV valve is coupled in a non-removable manner just that the structure uses an engagement portion for attachment.
Pitcel discloses a prior art cover and housing which may be attached to one another through several means, specifically heat staking.  
 	The substitution of one known element (engagement portions as shown in Kashiwabara) for another (heat staking as shown in Pitcel) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the engagement portions would have yielded predictable results, namely, a secure connection of the components in Kashiwabara. (MPEP 2143 (I)(B))
Claim 6:
Kashiwabara and Pitcel, as shown in the rejection above, disclose all the limitations of claim 5. 
	Kashiwabara also discloses wherein the PCV valve includes a protrusion configured to be connected to a hose (48b; Para. 0062), the protrusion includes a hole configured to communicate with an inside of the hose (central portion of pipe 48), the coupling member includes a through-hole (81d), and the coupling member (81) is used to couple the PCV valve (44) to the internal combustion engine (Para. 0045) with the protrusion of the PCV valve (48b) extending through the through-hole (81d).
Kashiwabara doesn’t explicitly disclose coupling in a non-removable manner.
However, Pitcel does disclose coupling in a non-removable manner (Para. 0052; heat stakes in place of the fasteners shown in Fig. 1 used to attach the end cap 30 to the housing 20; holes in the end cap are analogous to a fixation hole).
Claim 7:
Kashiwabara and Pitcel, as shown in the rejection above, disclose all the limitations of claim 3. 
Kashiwabara also discloses wherein the PCV valve includes a flow rate adjustment unit (46) configured to adjust the gas flow area of the blow-by gas passage (Paras. 0063-0065), and the coupling member (81) is used to couple the flow rate adjustment unit to the internal combustion engine (valve body is a part of the PCV valve 44 which is connected to the engine as disclosed above).
Kashiwabara doesn’t explicitly disclose coupling in a non-removable manner.
However, Pitcel does disclose coupling in a non-removable manner (Para. 0052; heat stakes in place of the fasteners shown in Fig. 1 used to attach the end cap 30 to the housing 20; holes in the end cap are analogous to a fixation hole).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747